Citation Nr: 1002807	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-41 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent from December 27, 2002 to October 18, 2007, for 
service-connected major depression disorder.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected major depression disorder from 
October 19, 2007.

3.  Entitlement to an effective date prior to October 19, 
2007, for a 70 percent disability rating for service-
connected major depression disorder.


REPRESENTATION

Appellant represented by:	Betty Jones


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 3 to May 10, 
2000.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

Procedural history

The Veteran's July 2001 claim for service connection for 
major depressive disorder was granted in a March 2002 rating 
decision which evaluated the disability as 10 percent 
disabling effective May 11, 2000.  In a February 2003 rating 
decision, the RO evaluated the disability as 30 percent 
disabling effective December 27, 2002.  The Veteran disagreed 
with the disability rating.  In a November 2007 decision, the 
RO evaluated the Veteran's disability as 70 percent disabling 
effective October 19, 2007.  The Veteran sought an earlier 
effective date for the 70 percent disability rating and 
sought a higher disability rating from the December 27, 2002, 
effective date.

In October 2005, the Veteran and her representative presented 
evidence at video conference hearing before a Veterans Law 
Judge (VLJ).  In May 2009, the Veteran and her representative 
presented evidence and testimony at a video conference 
hearing before the undersigned VLJ.  Transcripts of both 
hearings have been associated with the Veteran's VA claims 
folder.

In a May 2007 decision, the Board remanded the claim for 
further evidentiary and procedural development.  In an 
October 2008 decision, the Board remanded the claim for 
scheduling of a videoconference hearing before a VLJ.


FINDINGS OF FACT

1.  Between July 2, 2002, and March 2, 2006, the Veteran's 
service-connected major depressive disorder was manifested by 
symptoms including "visions" of her deceased father; 
visibly needy; audio hallucinations; and denial of suicidal 
or homicidal ideation, magical thinking and possible loose 
thought associations, with a GAF score of 45 in July 2002, 
and limited insight and judgment. 

2.  Between March 2006 and March 2007, the Veteran's service-
connected major depressive disorder was manifested by 
symptoms including tangential thought process, mild 
stuttering, and hypertalkative speech, with "passive" 
suicidal ideation, tangential, scattered concentration, and 
limited insight and judgment, and GAF scores of 25, 26, 35, 
38, 43 and 50-55, reported, and periods of hospitalization 
for depression.  

3.  From March 2007, the Veteran's service-connected major 
depressive disorder was manifested by symptoms including 
frequent crying spells, tantrums and anxiety attacks, 
episodes of hearing voices and thoughts that people were 
coming after her, fear that she would be unable to stop 
herself from being violent, and occasional thoughts of 
suicide and homicide, and GAF scores of 40-50.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating from July 
2, 2002, to March 2, 2006, for major depressive have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130 
Diagnostic Code 9434 (2009). 

2.  The criteria for a 100 percent disability rating from 
March 3, 2006, to March 13, 2007, for major depressive have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130 
Diagnostic Code 9434 (2009). 

3.  The criteria for a 70 percent disability rating effective 
March 14, 2006, for major depressive have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130 Diagnostic 
Code 9434 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of 30 percent 
from December 27, 2002.  Specifically, she seeks an effective 
date earlier than the current effective date for a 70 percent 
disability rating, October 19, 2007.  She also seeks a 
disability rating in excess of 70 percent for her service-
connected major depression disorder.  The Board will first 
address preliminary matters and then render a decision on the 
issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has twice remanded the Veteran's 
claim for further procedural and evidentiary development.  
Specifically, in the May 2007 remand, the Board ordered VBA 
to ensure that all notification required by statute and 
regulations were completed; to obtain Social Security 
Administration (SSA) records pertaining to the Veteran; to 
obtain VA medical treatment records pertaining to the Veteran 
from April 2005; and to provide the Veteran with a medical 
examination which assessed the current severity of depression 
disorder and specifically provided that the examiner had to 
review the Veteran's VA claims folder and indicate that in 
the report.  The October 2008 remand required VBA to schedule 
the Veteran for a requested video conference hearing.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA substantially complied 
with both remand orders.

As is described below, the record shows that the Veteran was 
provided all required notice, and the record includes 
documents obtained from SSA and VA medical treatment records 
from April 2005.  The Veteran was also provided a 
psychological examination in October 2007 by an examiner who 
indicated in the report that they had reviewed the Veteran's 
VA claims folder.  In addition, the Veteran was scheduled for 
and appeared in a video conference hearing in May 2009.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

At this juncture, the Veteran's claim for service connection 
has been granted.  The claim before the Board is whether the 
initial disability rating that has been evaluated is 
adequate.  For the reasons stated below, the Board finds that 
the duty to notify the Veteran has been satisfied.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  However, in this case, the Veteran was 
provided with notice in a letter dated January 2003 which 
informed her of the elements of an increased disability 
rating claim and that the evidence must show her service-
connected disability has gotten worse.  Moreover, the Veteran 
was informed in a January 2007 letter how VA determines a 
disability rating and an effective date, in accordance with 
the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was further notified in both letters that VA 
would make reasonable efforts to help her obtain evidence 
necessary to support her claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all private medical records 
identified by the Veteran and has obtained all VA medical 
records pertaining to the Veteran's claim, and has obtained 
all pertinent SSA records.  The Veteran has received a 
medical examination pertaining to her claim including that 
provided in October 2007.  VA has further assisted the 
Veteran throughout the course of this appeal by providing her 
with statements of the case which informed her of the laws 
and regulations relevant to her claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran has 
presented testimony at two video conference hearings before 
VLJ's, including the last hearing in May 2009 before the 
undersigned VLJ.

Entitlement to a disability rating in excess of 30 percent 
from December 27, 2002 to October 18, 2007, for service-
connected major depression disorder.

Entitlement to a disability rating in excess of 70 percent 
for service-connected major depression disorder from October 
19, 2007.

Entitlement to an effective date prior to October 19, 2007, 
for a 70 percent disability rating for service-connected 
major depression disorder.

Because the issues present the same facts and similar law, 
they will be discussed in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's major depression disorder is evaluated under 
38 C.F.R. § 4.130 Diagnostic Code 9434 [Major depressive 
disorder] as 10 percent disabling from May 11, 2002, the day 
after the Veteran was discharged from active duty,; 30 
percent from December 27, 2002; and 70 percent from October 
18, 2007.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board finds that the Veteran's disability was rated under 
the proper diagnostic code.  She has been diagnosed with 
major depressive disorder and was diagnosed under the 
diagnostic code specific to that disability.  Moreover, the 
Board notes that all mental disorders are rated under the 
same criteria found in the General Rating Formula for Mental 
Disorders. 

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Increased ratings - effective dates

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim
is received within 1 year from such date otherwise, date of 
receipt of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan 
v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Clarification of issues on appeal

The Veteran's claim has been developed by the RO as though it 
were an increased rating claim initiated by the December 2002 
submission by the Veteran indicating that she wanted a higher 
disability rating for her service-connected depression.  
However, the Board notes that service connection was granted 
in a March 2002 rating decision.  Thus, the Veteran's 
December 2002 submission should be treated as a notice of 
disagreement within the one-year period provided by 
38 U.S.C.A. § 7105(b)(1) (West 2002) and 38 C.F.R. 
§ 20.302(a) (2009).  Under Fenderson v. West, 12 Vet. App. 
119, 126 (1999), an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating and separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  In essence, under the Court's guidance in 
Fenderson, the Board is required to review the Veteran's case 
and determine whether the record supports assignment of 
separate disability ratings for separate periods of time, and 
the Veteran's stated issues merge.

Thus, the Board will review the entire record and determine 
whether the Veteran's symptoms of depression mandate a 
disability rating of higher than 10 percent from May 11, 
2000; a disability rating higher than 30 percent from 
December 27, 2002; and a disability rating higher than 70 
percent from October 19, 2007.

Schedular rating

In a February 2002 VA examiner's report, the Veteran was 
reported to have stated that her depression started on 
Valentine's Day in 2000.  her speech was described as 
"spontaneous, not pressured," her affect was "appropriate 
and mood "euthymic," and she was found to be oriented to 
time, place and person.  The examiner noted that the Veteran 
"hears three kinds of voices, but [there is] no evidence of 
"systematized delusional thinking."  A GAF of 61-71 was 
reported.  A May 2002 psychiatric treatment note indicates 
that the Veteran reported calling her husband and mother 
numerous times each day because "they could die any 
minute."  A July 2002 VA report indicates a GAF score of 45 
and a diagnosis of major depressive disorder.  An August 2002 
psychiatric treatment note by Dr. M.L., a VA psychiatrist who 
treated the Veteran on a regular and frequent basis, states 
that the Veteran's "sx [symptoms] have improved 
significantly on her current regimen."  A November 2002 note 
by Dr. M.L. describes the Veteran's symptoms as including 
"visions" of her deceased father; visibly needy; audio 
hallucinations; and denial of suicidal or homicidal ideation, 
and an observation that her medication "seems to be losing 
effectiveness."  Finally, in a December 2002 telephone 
contact note, Dr. M.L. stated that the Veteran "seems to 
have magical thinking," and that it may represent "possible 
loose associations," and that the Veteran continued to have 
audio hallucinations.  Dr. M.L. also reported that the 
symptom of audio hallucination may more likely reflect a pure 
thought disorder.

A January 2003 VA examination by the same physician who 
authored the February 2002 examination, reported that the 
Veteran complained of frequent crying spells, had spontaneous 
speech, appropriate affect, euthymic mood and was oriented to 
time, place, and person.  The examiner again noted that the 
Veteran reported hearing three voices but that there was "no 
evidence of systematized delusional thinking."  A GAF score 
of 50-60 was reported.  A March 2003 note by Dr. M.L. reports 
that the Veteran claimed to have "weird dreams" of her 
father and that she felt her deceased father's presence, but 
that the Veteran was stable on her then current medications.  
April 2003 notes report reactive affect, denial of suicidal 
or homicidal ideations and no report of audio hallucinations, 
and a GAF of 55.  A June 2003 note by Dr. M.L. indicates the 
Veteran "continues to have hallucinations of father," and 
doesn't want to be bothered by anyone.  Dr. M.L. also stated 
that the Veteran had limited insight and judgment and was 
incapable of understanding motives or cause and effect, and 
that her psychotic symptoms were most prominent.  In October 
and December 2003 notes, Dr. M.L. reported the Veteran had an 
"immature [and] superficial coping style," and that 
"avoidance is major coping mechanism."  

A May 2005 note by Dr. M.L. indicates that the Veteran denied 
suicidal and homicidal ideations, did not report audio 
hallucinations and was "not expressing any delusional 
material."  Dr. M.L. also indicated the Veteran reported 
"finishing" her degree and that she was not yet working.  A 
November 2005 SSA psychological evaluation by Dr. H.L., M.D., 
found a diagnosis of dysthymic disorder and a GAF of 50.

In March and September 2006, the Veteran was hospitalized at 
a VA facility for treatment of her depression.  A February 
2006 note indicates a GAF score of 48.  A March 3, 2006, 
report indicates the Veteran reported difficulty at work 
because of her depression.  A March 5, 2006, indicates that 
the Veteran had taken leave from her employment at a video 
store because of her depression.  The report states that the 
Veteran said her husband was "safeguarding" her medications 
and had locked the kitchen.  The report also stated that the 
Veteran had "tangential thought process," "mild 
stuttering," and "hypertalkative speech," with "passive" 
suicidal ideation.  A March 8, 2006, group psychology note 
indicates that the Veteran's thought process was linear, no 
reported homicidal or suicidal ideation or hallucinations, 
intact judgment, but that the Veteran's insight was "nil to 
poor."  A March 2006 note indicates the Veteran was stable, 
talked of her mother's intrusive behavior, digressed from 
logical thought and that she believed she needed to be 
hospitalized.  A subsequent March 2006 report states that the 
Veteran "waves hands frantically when speaking," is alert 
and oriented to time, place and person, presented with a 
depressed mood and lavile affect, rapid thought process and 
tangential, scattered concentration, with limited insight and 
judgment.  A GAF of 38 was reported.

September 2006 reports are not consistent.  A September 13, 
2006, reported indicated a GAF score of 43, and reports that 
the Veteran is alert and oriented and not suicidal or 
homicidal "at this time but thoughts come and go."  A 
September psychiatric note states "no clear" suicidal or 
homicidal ideations.  A VA examination done without the 
Veteran's VA claims folder indicates a GAF score of 50-55, 
and reports that the Veteran experiences hallucinations and 
has spontaneous, but sometimes tangential speech and tense 
affect.  A September 18, 2006, report indicates that the 
Veteran "presents with same problems like four days ago:" 
"dependency, impulsivity, instability and 
unpredictability."  A GAF score of 25 was provided.  A 
September 19, 2006, report observed incongruent affect, 
depressed mood, illogical and circumstantial thought process, 
poor insight and poor-to-fair judgment.  A GAF score of 25 
was reported.  A September 2006 discharge summary reports a 
GAF of 26, an illogical and circumstantial thought process, 
poor insight and judgment, and "voluminous and 
circumstantial" speech.  

An October 2006 group psychology note states the Veteran is 
"manipulative and dramatic," and a December 2006 group note 
states that the Veteran's insight is "nil-to-poor" and her 
judgment was intact.  A November 2006 report from a SSA 
report by Dr. A.G. reports a sad affect, restricted thought 
content, reports of suicidal ideation, logical thought 
process and normal speech, and a diagnosis of bipolar 
depressed disorder of "moderate severity with psychotic 
features."  There is nothing in Dr. A.G.'s report to 
indicate that she had access to any of the September VA 
reports or any other VA medical records.

Results from March 2007 psychological tests show that the 
Veteran was alert, oriented to time, place and person, had a 
clear and well-organized thought process, and had no 
significant memory impairments.  The examiner reported that 
the Veteran "does not appear to be experiencing any 
significant cognitive impairment at this time but showed mild 
deficits in attention, possibly due to mood disorder."  An 
August note reports the Veteran continued to experience audio 
hallucinations and had a GAF of 55.  

Finally, the October 2007 compensation and pension 
examination report indicated a GAF of 40-50.  The examiner 
reported the Veteran said she had "tantrums" where she 
would destroy things around her and was often depressed.  She 
stated that she liked to be in the presence of people because 
they could stop her if she started having problems.  She 
reported hearing things and thoughts that people were 
"coming after her for no reason."  She reported fear that 
she would be unable to stop herself from actions.  She 
reported continued crying spells that occurred three or four 
times per week, and occasional thoughts of suicide and 
homicide.  The examiner reported that the Veteran was 
"neatly and casually dressed," with a "cheerful" and 
"pleasant" disposition.  The Veteran's speech was described 
as spontaneous and not pressured, but "somewhat staccato and 
hesitant."  In sum, the examiner reported normal 
concentration and judgment without disturbance of thought or 
perception.

The symptoms reported by the Veteran at the May 2009 hearing 
included frequent crying spells, suicidal and homicidal 
ideations, panic attacks of three-to-four times per week and 
"anger spells" of three-to-four times each month.  At page 
14 of the May 2009 transcript the Veteran stated that she 
last hurt herself in September or October of 2006.  Her 
Veteran's representative reported that the Veteran had 
recently had a panic attack where she ran out of a store with 
merchandise that she had not paid for and that she faced an 
upcoming court date for that event.  See page 16 of the 
hearing transcript.  In passing, the Board observes that a 
September 13, 2006, psychiatric assessment also noted that 
"yesterday the Veteran did some shoplifting that involves a 
court appearance early next month."  The Veteran also 
reported her husband locked the kitchen and kept medications 
locked up.  See hearing transcript at page 4.  At page 19, 
the Veteran said she got "nervous" around large crowds.

After review of all of the Veteran's voluminous records, the 
Board finds the following:  

1) As described above, the a preponderance of the evidence 
most accurately describes symptoms congruent with a 10 
percent disability rating from May 11, 2000, to July1, 2002.

2) As described above, the a preponderance of the evidence 
most accurately describes symptoms congruent with a 50 
percent disability rating from the July 2, 2002 psychological 
note through to March 2, 2006, primarily because the evidence 
consistently shows the Veteran continually had aural 
hallucinations and sometimes visual hallucinations of her 
father.  The Board observes that the hallucinations decreased 
when medications were changed, but that they consistently 
reappeared  The 50 percent rating symptoms as 'panic attacks 
more than once a week; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships' were 
manifested as indicated by the 2002 and 2003 reports.  The 
Board acknowledges that the February 2002 and January 2003 
reports include GAF scores of 61-71 and 50-60, respectively, 
which may not support a finding of a 50 percent disability 
rating.  However, the Board observes that the reports 
indicating a more serious condition were written by a 
psychiatrist who was seeing the Veteran on a regular monthly 
basis whereas the author of the February and January reports 
described above only saw the Veteran on those two occasions.  
In addition, the July 2002 examiner assigned a GAF score of 
45 which is more congruent with the symptoms supporting a 
finding of a 50 percent disability rating.  The Board further 
finds that the evidence does not support a finding that a 
higher 70 or 100 percent disability rating is warranted for 
any period between July 2002 and March 3, 2006.  There is no 
evidence of intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene.  Nor is there evidence 
during that period of gross impairment in thought processes 
or persistent danger of hurting herself or others or 
disorientation and memory loss.  The Board observes that 
there is evidence of near constant depression and difficulty 
in adapting to a work circumstance, and persistent aural 
hallucinations.  Indeed, Dr. M.L. indicated in December 2002, 
that the Veteran had "magical thinking."  However, the 
assigned GAF scores are not congruent with a finding of a 70 
or 100 percent disability rating, and the evidence as a whole 
does not support a finding that the Veteran suffered 
occupational and social impairment to such a degree.  She was 
able to finish a course of study and was able, albeit for a 
short time, to be employed.

3) As described above, the Board finds that the evidence is 
at least in equipoise in support of a finding of 100 percent 
disability rating between March 3, 2006 and March 13, 2007.  
During March 2006, the Veteran was hospitalized for her 
condition.  In September 2006, symptoms such as incongruent 
affect, depressed mood, illogical and circumstantial thought 
process, poor insight and poor-to-fair judgment and GAF 
scores such as 25, 26 and 35 indicate a serious downturn in 
the Veteran's depression.  

4) As described above, the Board finds that the evidence is 
at least in equipoise in support of a finding of a 70 percent 
disability rating beginning March 2007.

To that extent, the Veteran's claim is granted.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If the schedular evaluation does not contemplate 
the level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Finally, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service- connected major depressive disorder.  The 
medical evidence fails to demonstrate that the symptomatology 
of the Veteran's manifested symptoms is of such an extent 
that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the ratings criteria.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.









	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 50 percent disability rating from July 2, 
2002, to March 2, 2006, for major depressive disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a 100 percent disability rating from March 3, 
2006, to March 13, 2007, for major depressive disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a 70 percent disability rating effective from 
March 14, 2007, for major depressive disorder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


